Filing Date: 8/24/2020
Claimed Priority Dates: 3/8/2019 (PCT/CN2019/077501)
                                      3/9/2018 (CN 201810196012.4)
Applicant(s): Li
Examiner: Marcos D. Pizarro
DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the amendment filed on 12/8/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 12/8/2021, in reply to the Office action in paper no. 6, mailed on 9/16/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-20.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17 directed to an invention that was non-elected without traverse.  Since the application 
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Since the application is otherwise in condition for allowance, the title has been changed by an examiner’s amendment to the record in accordance with MPEP§606.01 and as indicated below in paragraph 5.
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matters regarding the title and the claims, as set forth above in paragraphs 3 and 4.  Accordingly, an examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the title:  Replace the title with: --Trench-gate transistor with gate dielectric having a first thickness between the gate electrode and the channel region and a second greater thickness between the gate electrode and the source/drain regions--.

In the claims:  Cancel claims 10-17.
		Allowable Subject Matter
Claims 1-9 and 18-20 are allowed.

Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic 


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
	
MDP/mdp
March 12, 2022